             Case 5:19-cv-01030-DAE Document 1 Filed 08/26/19 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

 ROCKY W. GARNER,

      Plaintiff,

 v.                                                       Case No. 5:19-cv-01030

 THE CBE GROUP, INC.,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, ROCKY W. GARNER, through counsel, SULAIMAN LAW

GROUP, LTD., complaining of Defendant, THE CBE GROUP, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This is an action brought by a consumer seeking redress for alleged violation(s) of

the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Texas Debt

Collection Act (“TDCPA”), Tex. Fin. Code Ann. § 392 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        4.         Venue in this district is proper under 28 U.S.C. § 1391(b)(1).

                                               PARTIES

        5.         ROCKY W. GARNER (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in Converse, Texas.

        6.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        7.         Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1)

                                                    1
            Case 5:19-cv-01030-DAE Document 1 Filed 08/26/19 Page 2 of 7



       8.      THE CBE GROUP, INC. (“Defendant”) is a foreign corporation with its principal

place of business located in Waterloo, Iowa.

       9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it uses

instrumentalities of interstate commerce and the mail in its business.

       10.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of Defendant’s business is the collection of debt.

       11.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another.

       12.     Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) as

it directly or indirectly engages in debt collection.

       13.     Defendant is a “third-party debt collector” as defined by Tex. Fin. Code Ann. §

392.001(7) as it is a debt collector as defined by 15 U.S.C. § 1692a(6).

                                   FACTUAL ALLEGATIONS

       14.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone numbers ending in 2892.

       15.     At all times relevant, Plaintiff’s numbers ending in 2892 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       16.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

       17.     Charter Communications, Inc. referred Plaintiff’s delinquent account balance of

$719.00 to Defendant for collection.




                                                   2
           Case 5:19-cv-01030-DAE Document 1 Filed 08/26/19 Page 3 of 7



       18.     Plaintiff’s $719.00 balance is a “debt” as defined by 15 U.S.C. § 1692a(5) as it

relates to an unpaid obligation to pay money arising out of a transaction in which the services

which are the subject of the transaction are primarily for personal, family, or household purposes.

       19.     Plaintiff’s $719.00 balance is a “consumer debt” as defined by Tex. Fin. Code Ann.

§ 392.001(2) as it is an obligation, or an alleged obligation, primarily for personal, family, or

household purposes and arising from a transaction or alleged transaction.

       20.     In June 2019, Plaintiff started to receive daily phone calls from Defendant seeking

payment.

       21.     On multiple occasions, Plaintiff answered.

       22.     Knowing his rights, Plaintiff demanded that Defendant stop calling.

       23.     In spite of Plaintiff’s demands, the phone calls persisted.

       24.     In total, Defendant placed (or caused to be placed) no less than twenty (20)

unwanted phone calls to Plaintiff.

       25.     Defendant’s unconsented-to phone calls resulted in aggravation that accompanies

unsolicited telephone calls, anxiety, diminished value and utility of telephone equipment and

telephone subscription services, emotional distress, increased risk of personal injury resulting from

the distraction caused by the phone calls, intrusion upon and occupation of Plaintiff’s cellular

telephone capacity, invasion of privacy, loss of battery charge, loss of concentration, mental

anguish, nuisance, the per-kilowatt electricity costs required to recharge his cellular telephone as

a result of increased usage of her telephone services, and wasting Plaintiff’s time.

                                     CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)


                                                 3
          Case 5:19-cv-01030-DAE Document 1 Filed 08/26/19 Page 4 of 7



       26.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation(s) of 15 U.S.C. § 1692d

       27.     Section 1692d provides:

       [a] debt collector may not engage in any conduct the natural consequence of which
       is to harass, oppress, or abuse any person in connection with the collection of a
       debt. Without limiting the general application of the foregoing, the following
       conduct is a violation of this section:

               (5)      Causing a telephone to ring or engaging any person in telephone
                        conversation repeatedly or continuously with intent to annoy, abuse,
                        or harass any person at the called number.

15 U.S.C. § 1692d(5).

       28.     Defendant violated 15 U.S.C. § 1692d(5) by continuously or repeatedly calling

Plaintiff despite Plaintiff’s multiple demands that Defendant stop calling.

       29.     Defendant’s behavior of repeatedly calling Plaintiff was abusive, harassing, and

oppressive.

       30.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692d(5) pursuant to section k

of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with

any provision of [the FDCPA] with respect to any person is liable to such person in an amount

equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

                                                 4
            Case 5:19-cv-01030-DAE Document 1 Filed 08/26/19 Page 5 of 7




       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that Defendant violated 15 U.S.C. § 1692d(5);

       B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s

               violation(s);

       C.      an award of such additional damages, as the Court may allow, but not exceeding

               $1,000.00;

       D.      an award of costs of this action, together with reasonable attorney’s fees as

               determined by this Court; and

       E.      an award of such other relief as this Court deems just and proper.

                                        COUNT III:
         Texas Debt Collection Practices Act (Tex. Fin. Code Ann. § 392.001 et. seq.)

       31.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                        Violation(s) of Tex. Fin. Code Ann. § 392.302(4)

       32.     Subsection 392.302(4) of the Texas Finance Code provides:

       [i]n debt collection, a debt collector may not oppress, harass, or abuse a person by:

               (4)     causing a telephone to ring repeatedly or continuously, or making
                       repeated or continuous telephone calls, with the intent to harass a
                       person at the called number.

Tex. Fin. Code Ann. § 392.302(4).

       33.     Defendant violated Tex. Fin. Code Ann. § 392.302(4) by calling Plaintiff on no less

than 20 occasions despite Plaintiff’s multiple demands that Defendant stop calling.

       34.     Plaintiff may enforce the provisions of Tex. Fin. Code Ann. § 392.302(4) pursuant

to Tex. Fin. Code Ann. § 392.403 which provides:
                                                5
              Case 5:19-cv-01030-DAE Document 1 Filed 08/26/19 Page 6 of 7



        (a)      A person may sue for:

                 (1)    injunctive relief to prevent or restrain a violation of this chapter; and

                 (2)    actual damages sustained as a result of a violation of this chapter.

        (b)      A person who successfully maintains an action under Subsection (a) is
                 entitled to attorney’s fees reasonable related to the amount of work
                 performed and costs.

        WHEREFORE, Plaintiff requests the following relief:

        A.       a finding that Defendant violated Tex. Fin. Code Ann. § 392.302(4);

        B.       an award of injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

        C.       an award of actual damages in an amount to be determined pursuant to Tex. Fin.

                 Code Ann. § 392.403(a)(2);

        D.       an award of reasonable attorney’s fees and costs in an amount to be determined

                 pursuant to Tex. Fin. Code Ann. § 392.403(b); and

        E.       an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: August 26, 2019                                          Respectfully submitted,

                                                                ROCKY W. GARNER

                                                                By: /s/ Joseph S. Davidson

                                                                Joseph S. Davidson
                                                                Mohammed O. Badwan
                                                                SULAIMAN LAW GROUP, LTD.
                                                                2500 South Highland Avenue
                                                                Suite 200
                                                                Lombard, Illinois 60148
                                                                +1 630-575-8181

                                                   6
Case 5:19-cv-01030-DAE Document 1 Filed 08/26/19 Page 7 of 7



                                      jdavidson@sulaimanlaw.com
                                      mbadwan@sulaimanlaw.com




                             7
